





CITATION: Teibas
          Ltd. v. Maintenance Construction and Skilled Trades
          Council, 2011 ONCA 19



DATE:  20110111



DOCKET: C52473



COURT OF APPEAL FOR ONTARIO



Doherty, MacPherson and Cronk JJ.A.



BETWEEN



Teibas Ltd.



Applicant (Respondent in Appeal)



and



Maintenance Construction and Skilled Trades Council



Respondent (Appellant)

and

Toronto
          District School Board

Respondent (Respondent in Appeal)



Sean McFarling and Virginia Nelder, for the appellant



Susan Ursel and Vaino Poysa, for the respondent, Teibas Ltd.

Ian R. Dick, for the respondent, Toronto District School Board



Heard and orally released:
January 5, 2011



On appeal from the judgment of Justice S. Chapnik of the Superior
          Court of Justice, dated June 30, 2010.



ENDORSEMENT



[1]

The appellant submits that its payments into the Trust
    are properly governed by the terms of a collective agreement it entered into with
    the Toronto District School Board.  The
    Toronto District School Board agrees with this position.  However, the respondent Teibas Ltd.  the administrator
    of the Trust  contends that the collective agreement between the Council and
    the Toronto District School Board does not come within the definition of Collective
    Agreement in the Trust Agreement. The respondent argues that contributions to the
    Trust must be made under a Participation Agreement to be entered into between
    the Toronto District School Board and the Trustees.

[2]

The relevant definition in the Trust Agreement is set
    out below:

Collective Agreement shall mean any written
    collective agreement by and between the Union and the Association or an
    Employer and/or one to which the Union and Association and/or an Employer is
    bound, which provides, among other things, for Contributions to the Trust
    Funds, with any amendments, supplements, modifications thereto or renewals
    thereof.

[3]

Local 353 of the International Brotherhood of
    Electrical Workers, a union affiliated with the appellant Council, is the Union
    referred to in the Trust Agreement.

[4]

The motion judge in brief reasons said the following:

I do not find that sections 57(3) and (4) or any of
    the provisions in the
LRA
[
Labour Relations Act
] purport to make
    the Council Collective Agreement a collective agreement within the meaning of
    the 2005 Trust Agreement.  The MCSTC [Council]
    is a separate bargaining agent with the TDSB [Toronto District School Board] and
    the Council Agreement does not meet the definition of a collective agreement
    within the meaning of the Trust documents.

[5]

We disagree with the motion judges conclusion.  The definition of Collective Agreement extends
    to any collective agreement that meets the prerequisites as set out in the
    definition in the Trust Agreement to which Local 353 is bound.  The crucial part of the definition for the
    purpose of this case is the reference to agreements to which Local 353 is
    bound.

[6]

Pursuant to the provisions of the
Labour Relations Act
, under the terms of the contractual documents
    between the Council and the Toronto District School Board and as evinced by
    resolutions of Local 353, it is clear that Local 353 is bound by the collective
    agreement entered into between the Council and the Toronto District School
    Board.  That agreement fixes the terms
    and conditions of employment as between the Union and the Toronto District
    School Board, including the payments to be made to the Trust.

[7]

We can see no basis upon which to give the word bound
    as it appears in the definition of Collective Agreement in the Trust
    Agreement any different or more restrictive meaning than the word would
    normally be given in the labour relations context.

[8]

The appeal must be allowed.  As we understand it, the parties can agree on
    the terms of the proper order to be substituted for the order made below.  That order should simply indicate that the collective
    agreement between the Toronto District School Board and the Council is a Collective
    Agreement for the purpose of the Trust Agreement.

[9]

In our view, this is not an appropriate case for costs for
    or against any party either at the court of first instance or here.

Doherty J.A.

J.C. MacPherson J.A.

E.A. Cronk J.A.


